Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 10-12, filed July 19, 2021, with respect to claims 1-10, 12-18 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-18 has been withdrawn. 



Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
         With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20060178924 to Yagiura discloses a non-transitory computer-readable storage medium storing an application program for creating a workflow including processing for at least one image data (paragraph 100; workflow application for creating workflow; scan service for generating images from document), paragraph 257 wherein the program is executed by one computer to perform the combination of functions of the server, PC  and discovery units):
     receive a setting of processing of a workflow through an operation interface of the information processing apparatus (paragraph 60-63 , 75-77; user selects a workflow service in section 131 and selects settings for that selected workflow service in section 133 on display 13 (operation interface));
     perform extraction of, from among the devices, devices capable of performing the processing of the workflow with the received setting (paragraph 76-78; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted);
     receive, through the operation interface, selection of a device to perform the processing of the workflow from among the devices extracted by the extraction (paragraph 79-80; user selects one of the devices extracted and listed on PC1 display 13 to execute the scan workflow with selected parameter); and
      create the workflow including the selected device and the received setting of the processing of the workflow (paragraph 80-83; after device selection, workflow is created for using this selected device and selected parameters); and


       acquire a model name of a device capable of performing the processing with the received setting; and control a display of the information processing apparatus to display the acquired model name (paragraph 76-80; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted and displayed including model name such as “Imagio NEO 300” which is displayed).



       US Patent Application Publication Pub. No. US 20110154136 to Osuki discloses perform a search for devices connected to the information processing apparatus (paragraph 22, 29-30, 37-38; in step s403 search is performed for network printer devices connected to PC);
      perform extraction of, from among the devices found by the search (paragraph 36-39; when user selects one of the workflows 601-603, network devices that can perform the selected function are extracted from the searched devices by using the names of the network devices for extraction; network devices name such as YYY include copy and email function so when user presses copy 601, the device having YYY name is extracted).





       With regards to independent claim 17, see above Statement on Reasons for Allowance for claim 1 since claim 17 discloses limitations similar to claim 1. 

       With regards to independent claim 18, see above Statement on Reasons for Allowance for claim 1 since claim 18 discloses limitations similar to claim 1. 


       In addition to the teachings of the claims 1, 17, 18 as a whole, the closest prior art of record failed to teach or suggest, 
         “control a display of the information processing apparatus to display the acquired model name in a case where no device is extracted by the extraction, without displaying the acquired model name in a case where a device is extracted by the extraction”

          Therefore, claims 2-9, 12-16 are allowable for depending on claim 1.





         With regards to independent claim 10, the closest prior art of US Patent Application Publication Pub. No. US 20060178924 to Yagiura discloses a non-transitory computer-readable storage medium storing an application program for creating a workflow including processing for at least one image data (paragraph 100; workflow application for creating workflow; scan service for generating images from document), the application program including instructions readable by a computer of an information processing apparatus, the instructions, when executed by the computer, causing the information processing apparatus to (paragraph 20-21, 253, 255, 257; program in recording medium for executing by CPU; paragraph 49; PC 1 (information processing apparatus); see paragraph 257 wherein the program is executed by one computer to perform the combination of functions of the server, PC  and discovery units):
     receive a setting of processing of a workflow through an operation interface of the information processing apparatus (paragraph 60-63 , 75-77; user selects a workflow service in section 131 and selects settings for that selected workflow service in section 133 on display 13 (operation interface));
     perform extraction of, from among the devices, devices capable of performing the processing of the workflow with the received setting (paragraph 76-78; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted);
     receive, through the operation interface, selection of a device to perform the processing of the workflow from among the devices extracted by the extraction 
      create the workflow including the selected device and the received setting of the processing of the workflow (paragraph 80-83; after device selection, workflow is created for using this selected device and selected parameters); and
      control a display of the information processing apparatus to display the devices extracted by the extraction in a device selection region on the display (see Fig. 6 section 133 of display 13 of PC1 displays the extracted devices in the “SELECTION OF EXECUTION DEVICE” portion; paragraph 61, 78-80);
       acquire a model name of a device capable of performing the processing with the received setting; and control a display of the information processing apparatus to display the acquired model name (paragraph 76-80; devices matching the selected parameter (setting) in section 133 for selected workflow (scan) are extracted and displayed including model name such as “Imagio NEO 300” which is displayed).

However the acquired model name of Yagiura is the same and corresponds to the device that was extracted and therefore cannot be different from the extracted device. 

       US Patent Application Publication Pub. No. US 20110154136 to Osuki discloses perform a search for devices connected to the information processing apparatus (paragraph 22, 29-30, 37-38; in step s403 search is performed for network printer devices connected to PC);



       In addition to the teachings of the claim 10 as a whole, the closest prior art of record failed to teach or suggest, 
         “the model name being a name of a suggested model which is displayed separately from the devices extracted by the extraction; and
           control the display of the information processing apparatus to display the acquired model name in a model suggestion region on the display, the model suggestion region being different from the device selection region”

          Therefore, claim 11 is allowable for depending on claim 10.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/20/2021